      Case 2:19-cr-00269-JCM-EJY Document 87
                                          88 Filed 12/01/20
                                                   12/04/20 Page 1 of 3

      


 
      WILLIAM H. BROWN, ESQ. (7623)
      BROWN MISHLER, PLLC
    911 N. Buffalo Dr., Ste. 202
    Las Vegas, Nevada 89128
      Tel: (702) 816-2200
    Fax: (702) 816-2300
    Email: WBrown@BrownMishler.com
      Attorney for Defendant
 
      Byron Porter
  
                             UNITED STATES DISTRICT COURT
  
                                  DISTRICT OF NEVADA
  
          UNITED STATES OF AMERCIA,                     2:19-cr-00269-JCM-EJY


                          Plaintiff,                Stipulation to Continue

          vs.                                              Sentencing and
                                                       PSR-Objection Deadline
       BYRON PORTER,                                    (First Request)

                             Defendants.




              It is hereby stipulated and agreed, by and between NICHOLAS A.
 
      TRUTANICH, United States Attorney, through DANIEL E. CLARKSON,
 

   Assistant United States Attorney, and WILLIAM BROWN, counsel for

      defendant Byron Joshua Jarell Porter, that:

                (1)Byron Porter’s sentencing date in the above-captioned matter,

                    currently scheduled for January 22, 2021, at 9:00 a.m., be vacated
                 and continued at least ninety (90) days until a time convenient to

                    the Court; and

             (2)the LCR 32-1(b) deadline to submit informal objections to the
 
                    presentence investigation report (PSR), currently December 9, 2020,
                    shall be continued at least sixty (60) days, up to and including
                  February 9, 2021.


                                                1
      Case 2:19-cr-00269-JCM-EJY Document 87
                                          88 Filed 12/01/20
                                                   12/04/20 Page 2 of 3

      


 
              This Stipulation is entered into for the following reasons:

            1.    This is the first requested continuance for sentencing.
 
              2.    The defense is currently investigating sentencing issues and
 

    gathering relevant information from multiple sources.
 
              3.    The defense requires further time to complete its investigation, to
  
      gather relevant information, and, once obtained, to analyze and synthesize
  

     the information so that it may be appropriately presented to the Court in a

      sentencing memorandum.



              4.    Additionally, the defense will likely seek to have some of the

   relevant information added to and incorporated in the PSR as well.

              5.    The defense has discussed this with the PSR’s author, who does


   not object to considering subsequent requests to supplement the PSR with
 
      relevant information.
 
              6.    The defendant is out of custody and does not object to the
 

   requested continuances of the sentencing date or the PSR-objection deadline.

              7.    The government does not object to continuing either date.



              Date: December 1, 2020

       Counsel for BYRON PORTER                 NICHOLAS A. TRUTANICH

                                                   United States Attorney

       /s/ William Brown                        /s/ Daniel E. Clarkson
        WILLIAM H. BROWN                         DANIEL E. CLARKSON
          BROWN MISHLER, PLLC                      Assistant United States Attorney
 




                                               2
      Case 2:19-cr-00269-JCM-EJY Document 87
                                          88 Filed 12/01/20
                                                   12/04/20 Page 3 of 3

      


 
      WILLIAM H. BROWN, ESQ. (7623)
      BROWN MISHLER, PLLC
    911 N. Buffalo Dr., Ste. 202
    Las Vegas, Nevada 89128
      Tel: (702) 816-2200
 
      Fax: (702) 816-2300
    Email: WBrown@BrownMishler.com
      Attorney for Defendant
 
      Byron Porter
  
                             UNITED STATES DISTRICT COURT
  
                                  DISTRICT OF NEVADA
  
          UNITED STATES OF AMERCIA,                      2:19-cr-00269-JCM-EJY


                         Plaintiff,             Order Continuing Sentencing

          vs.                                                  and
                                                     PSR-Objection Deadline
       BYRON PORTER,

                            Defendants.




              Based on the pending stipulation of counsel, and good cause appearing
 
      therefore, the Court hereby: (1) vacates the current sentencing date of
 

   January 22, 2021, at 9:00 a.m., and continues it to
   April 21, 2021 at 10:00 a.m.
      __________________________________; and (2) extends the LCR 32-1(b)

      deadline to submit informal objections to the presentence investigation report


                                           February 9, 2021
      (PSR), currently December 9, 2020, to __________________________________.

                DATED this ___ day
                       December     of December, 2020.
                                 4, 2020.


 
                                         UNITED STATES DISTRICT JUDGE
 




                                               3
